NEWS RELEASE November 6, 2008 Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE(301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended September 30, 2008.Net revenue was approximately $86.2 million, a decrease of 2% from the same period in 2007.Station operating income1 was approximately $34.7 million, a decrease of 17% from the same period in 2007.The Company recorded a non-cash impairment charge against the Company’s FCC licenses of approximately $337.9 million which lead to a net operating loss of approximately $315.6 million. Net loss was approximately $266.1 million or a loss of $2.81 per basic share, a decrease from the reported net income of approximately $4.7 million or $.05 per basic share for the same period in 2007. Alfred C. Liggins, III, Radio One’s CEO and President stated, “Clearly all advertising based companies, includingradio are experiencing extremely challenging times given the slowdown in consumer spending, and I expect this to continue through all of 2009. Our focus remains on increasing our radio market share, cutting costs and diversifying into TV and online revenues. We continue to make progress on each of these goals, by outperforming our radio markets by 170 bps year to date, restructuring our radio workforce, and generating solid revenue growth in TV One and Interactive One. National revenues continue to be a drag on our radio business (down 17% YTY), mitigated somewhat by increased political revenues (up 319% YTY). The automotive category continues to show sharp declines, down 37% YTY, which accounts for over 10% of our business. After adjusting for asset impairments and other one-time items, we reduced our operating expenses by 3% for the quarter compared to previous third quarter. The integration of Community Connect Inc. has been achieved as planned, and we now have in excess of eight million monthly unique visitors to our online properties, viewing over 500 million pages each month. Our ability to provide advertising clients with access to 82% of all African Americans across a platform of radio, TV, online and print gives us a unique niche in the market, and puts us in a strong position for the long term.” -MORE- PAGE 2 RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (as adjusted)2 (as adjusted)2 STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands) (in thousands) NET REVENUE $ 86,156 $ 88,214 $ 242,086 $ 244,874 :OPERATING EXPENSES Programming and technical 21,477 18,547 61,273 54,461 Selling, general and administrative 30,012 27,760 82,019 75,094 Corporate selling, general and administrative 6,729 4,633 30,687 20,293 Stock-based compensation 415 913 1,372 2,505 Depreciation and amortization 5,222 3,664 14,057 11,047 Impairment of long-lived assets 337,936 - 337,936 5,506 Total operating expenses 401,791 55,517 527,344 168,906 Operating (Loss) Income (315,635 ) 32,697 (285,258 ) 75,968 INTEREST INCOME (111 ) (292 ) (442 ) (853 ) INTEREST EXPENSE 14,130 18,400 46,549 55,047 GAIN ON RETIREMENT OF DEBT (5,679 ) - (6,694 ) - EQUITY IN LOSS OF AFFILIATED COMPANY3 1,119 2,903 3,918 10,209 OTHER EXPENSE, net 49 15 93 23 (Loss) income before (benefit) provision from income taxes, minority interest in income of subsidiaries and discontinued operations (325,143 ) 11,671 (328,682 ) 11,542 (BENEFIT) PROVISION FROM INCOME TAXES (59,651 ) 5,513 (40,992 ) 6,164 MINORITY INTEREST IN INCOME OF SUBSIDIARIES 1,260 1,274 3,141 3,099 Net (Loss) Income from continuing operations (266,752 ) 4,884 (290,831 ) 2,279 INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax 639 (194 ) (5,808 ) (5,642 ) Net (Loss) Income $ (266,113 ) $ 4,690 $ (296,639 ) $ (3,363 ) Weighted average shares outstanding - basic4 94,537,081 98,710,633 97,219,115 98,710,633 Weighted average shares outstanding - diluted5 94,537,081 98,725,387 97,219,115 98,710,633 -MORE- PAGE 3 RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (as adjusted)2 (as adjusted)2 (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) PER SHARE DATA - basic and diluted: (Loss) income from continuing operations per share (basic) $ (2.82 ) $ 0.05 $ (2.99 ) $ 0.02 * Income (loss) from discontinued operations per share (basic) $ 0.01 $ (0.00 ) $ (0.06 ) $ (0.06 ) * Net (loss) income per share (basic) $ (2.81 ) $ 0.05 $ (3.05 ) $ (0.03 ) * Income from continuing operations per share (diluted) N/A $ 0.05 N/A N/A Loss from discontinued operations per share(diluted) N/A $ (0.00 ) N/A N/A Net income per share (diluted) N/A $ 0.05 N/A N/A SELECTED OTHER DATA Station operating income 1 $ 34,667 $ 41,907 $ 98,794 $ 115,319 Station operating income margin (% of net revenue) 40.2 % 47.5 % 40.8 % 47.1 % Station operating income reconciliation: Net (loss) income $ (266,113 ) $ 4,690 $ (296,639 ) $ (3,363 ) Plus: Depreciation and amortization 5,222 3,664 14,057 11,047 Plus: Corporate selling, general and administrative expenses 6,729 4,633 30,687 20,293 Plus: Stock-based compensation 415 913 1,372 2,505 Plus: Equity in loss of affiliated company3 1,119 2,903 3,918 10,209 Plus: (Benefit) provision from income taxes (59,651 ) 5,513 (40,992 ) 6,164 Plus: Minority interest in income of subsidiaries 1,260 1,274 3,141 3,099 Plus: Interest expense 14,130 18,400 46,549 55,047 Plus: Impairment of long-lived assets 337,936 - 337,936 5,506 Plus: Other expense 49 15 93 23 Less: Gain on retirement of debt (5,679 ) - (6,694 ) - Less: (Income) loss from discontinued operations, net of tax (639 ) 194 5,808 5,642 Less: Interest income (111 ) (292 ) (442 ) (853 ) Station operating income $ 34,667 $ 41,907 $ 98,794 $ 115,319 Adjusted EBITDA6 $ 27,938 $ 37,274 $ 68,107 $ 95,026 Adjusted EBITDA reconciliation: Net (loss) income $ (266,113 ) $ 4,690 $ (296,639 ) $ (3,363 ) Plus: Depreciation and amortization 5,222 3,664 14,057 11,047 Plus: (Benefit) Provision from income taxes (59,651 ) 5,513 (40,992 ) 6,164 Plus: Interest expense 14,130 18,400 46,549 55,047 Less: Interest income (111 ) (292 ) (442 ) (853 ) EBITDA $ (306,523 ) $ 31,975 $ (277,467 ) $ 68,042 Plus: Equity in loss of affiliated company3 1,119 2,903 3,918 10,209 Plus: Minority interest in income of subsidiaries 1,260 1,274 3,141 3,099 Plus: Impairment of long-lived assets 337,936 - 337,936 5,506 Plus: Stock-based compensation 415 913 1,372 2,505 Plus: Other expense 49 15 93 23 Less: Gain on retirement of debt (5,679 ) - (6,694 ) - Less: (Income) loss from discontinued operations, net of tax (639 ) 194 5,808 5,642 Adjusted EBITDA $ 27,938 $ 37,274 $ 68,107 $ 95,026 *Per share amounts do not add due to rounding. MORE- PAGE 4 RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS September 30, 2008 December 31, 2007 (unaudited) (as adjusted)2 SELECTED BALANCE SHEET DATA: (in thousands) Cash and cash equivalents $ 30,393 $ 24,247 Intangible assets, net 1,032,094 1,310,321 Total assets 1,246,205 1,663,342 Total debt (including current portion) 765,149 815,504 Total liabilities 920,876 1,030,736 Total stockholders' equity 324,204 628,717 Minority interest in subsidiaries 1,125 3,889 Current Amount Outstanding Applicable Interest Rate (a) (in thousands) SELECTED LEVERAGE AND SWAP DATA: Senior bank term debt (swap matures 6/16/2010) (a) $ 25,000 6.27 % Senior bank term debt (swap matures 6/16/2012) (a) 25,000 6.47 % Senior bank term debt (at variable rates) (b) 124,400 4.81 % Senior bank revolving debt (at variable rates) (b) 141,500 5.40 % 8-7/8% senior subordinated notes (fixed rate) 248,900 8.88 % 6-3/8% senior subordinated notes (fixed rate) 200,000 6.38 % Capital lease obligation 361 6.24 % (a) A total of $50.0 million is subject to fixed rate swap agreements that became effective in June 2005. Under our fixed rate swap agreements, we pay a fixed rate plus a spread based on our leverage ratio, as defined in our Credit agreement. That spread is currently set at 2.00% and is incorporated into the applicable interest rates set forth above. (b) Subject to rolling three month and six month LIBOR plus a spread currently at 2.00% and incorporated into the applicable interest rate set forth above.This tranche is not covered by swap agreements described in footnote (a). Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K, and 10-Q and other filings with the Securities and Exchange Commission.Radio One does not undertake any duty to update any forward-looking statements. -MORE- PAGE 5 RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Net revenue decreased to approximately $86.2 million for the quarter ended September 30, 2008, from approximately $88.2 million for the same period in 2007, a decrease of 2%. In April 2008, we acquired Community Connect Inc. (“CCI”), an online social networking company, which resulted in the consolidation of approximately $4.1 million in net revenue from their operations during the quarter. However, declines in our radio revenues more than offset the additional revenue from CCI. Consistent with the overall declines in the markets in which we operate, we experienced a decrease in radio net revenue, with national revenue continuing to drive a significant portion of the decline. Our Atlanta market experienced a considerable net revenue decline, and we experienced more modest declines in our Raleigh-Durham, Washington, DC, Cleveland and Dallas markets. These declines were offset in part from net revenue growth in our Philadelphia market, as well as increased net revenue from new syndicated programs and internet revenue from station websites. Reach Media experienced a decline in revenue due to TV licensing revenue which ended in 2007, and less revenue from fewer and smaller sponsored events. Net revenue is reported net of agency and outside sales representative commissions of approximately $9.2 million and $10.0 million for the quarters ended September 30, 2008 and 2007, respectively. Excluding the approximately $4.1 million in net revenue generated by CCI, net revenue declined 6.9% for the quarter ended September 30, 2008, compared to the same period in 2007. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets increased to approximately $58.2 million from approximately $50.9 million for the quarters ended September 30, 2008 and 2007, respectively, an increase of 14%. Approximately $4.1 million of the increase resulted from consolidating the operating results of CCI. Contributing to the increase is an approximate $2.4 million retention bonus reduction recorded during the third quarter 2007 for the former Chief Financial Officer, given his early departure in December 2007. Other increases in operating expenses resulted from approximately $1.8 million in additional spending on our internet initiative, additional research associated with Arbitron’s new portable people meter methodology (“PPM”), higher on-air talent expenses, mainly for new syndicated shows, additional bad debts expense, driven in part by a client bankruptcy and $490,000 in severance and other one-time costs associated with a recent reduction of the Company’s radio division workforce. Through cost reduction efforts, we realized savings in the areas of marketing and promotions, events spending, legal and professional, travel and entertainment, and benefits resulting from the suspension of our 401(k) match program. In addition, we also spent less in revenue variable expenses such as commissions and national representative fees. Excluding the approximately $1.8 million additional spending on our internet initiative, CCI’s $4.1 million in operating expenses, the $490,000 in one-time restructuring expense, and adjusting for the 2007 $2.4 million retention bonus reduction, operating expenses declined 3% for the three months ended September 30, 2008, compared to the same period in 2007. Stock-based compensation decreased to $415,000 from $913,000 for the quarters ended September 30, 2008 and 2007, respectively, a decline of 55%.Stock-based compensation consists of expenses associated with our January 1, 2006 adoption of Statement of Financial Accounting Standards (“SFAS”) No. 123(R), “Share-Based Payment,” and expenses associated with restricted stock grants. The decrease in stock-based compensation was due to a significant decline in the Company’s stock price, forfeitures and cancellations for former employees and the completion of the vesting period for certain stock options. The decrease was offset in part due to expense for additional stock options and restricted stock grants associated with new employment agreements for the Chief Executive Officer, the Founder and Chairperson and the Chief Financial Officer. Depreciation and amortization expense increased to approximately $5.2 million compared to approximately $3.7 million for the quarters ended September 30, 2008 and 2007, respectively, an increase of 43%. The consolidation of CCI’s operating results accounted for approximately $1.4 million of the increase, including an amount of approximately $1.0 million in amortization expense associated with certain assets acquired as part of that acquisition, mainly registered membership lists, advertiser relationships and a favorable office lease. Additional depreciation and amortization for capital expenditures made subsequent to September 30, 2007 were offset in part by a decrease in amortization expense associated with certain affiliate agreements acquired as part of our February 2005 purchase of 51% of Reach Media. -MORE- PAGE6 RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Impairment of long-lived assets was approximately $337.9 million for the quarter ended September 30, 2008, compared to no charge for the same period in 2007.The amount relates to non-cash impairment charges recorded to reduce the carrying value of radio broadcasting licenses to their estimated fair values. The impairments occurred in 11 of our 16 markets, namely in Charlotte, Cincinnati, Cleveland, Columbus, Dallas, Houston, Indianapolis, Philadelphia, Raleigh-Durham, Richmond and St. Louis. The impairments are driven in large part by slower revenue growth at the industry and market levels, declining radio station transaction multiples and a higher cost of capital. The recent and gradual decline in values for long-lived assets such as licenses and other intangibles are neither unique nor specific to our individual markets. This trend has impacted the valuations of the industry as a whole and has impacted other broadcast and traditional media companies. Interest expense decreased to approximately $14.1 million for the quarter ended September 30, 2008, from approximately $18.4 million for the same period in 2007, a decline of 23%.The decrease in interest expense resulted primarily from interest savings associated with lower net borrowings due to debt paydowns and bond redemptions and lower interest rates which impacted the variable portion of our debt. Interest expense savings was also driven by the absence of fees incurred with the operation of WPRS-FM (formerly WXGG-FM) pursuant to a local marketing agreement (“LMA”) that began in April of 2007.LMA fees are classified as interest expense, and we closed on the purchase of WPRS-FM in June 2008 for approximately $38.0 million in cash. Gain on retirement of debt was approximately $5.7 million for the quarter ended September 30, 2008, compared to no activity for the same period in 2007. The gain on retirement of debt was due to the redemption of $43.1 million of the Company’s previously outstanding $292.0 million 87/8 senior subordinated notes due July 2011. An amount of $248.9 million remained outstanding as of September 30, 2008. Equity in losses of affiliated company decreased to approximately $1.1 million for the quarter ended September 30, 2008, from approximately $2.9 million for the same period in 2007, a decline of 62%. The amounts are attributable to our share of losses generated by TV One, LLC (“TV One”) for the quarters ended September 30, 2008 and 2007, respectively. The Company’s share of TV One’s income or losses is driven by TV One’s current capital structure and the Company’s ownership levels in the equity securities of TV One that are currently absorbing its net income or losses. An adjustment was made to equity in loss of affiliated company for the quarter ended September 30, 2007 to correct for a change in TV One’s capital structure. Pursuant to Staff Accounting Bulletin (“SAB”) 99, “Materiality” and SAB 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements,” we increased the previously reported equity in loss of affiliated company for the three month period ended September 30, 2007 by $110,000 and increased the previously reported equity in loss of affiliated company for the nine month period ended September 30, 2007 by approximately $2.7 million. Benefit from income taxes was approximately $59.7 million for the quarter ended September 30, 2008, compared to a provision for income taxes of approximately $5.5 million for the quarter ended September 30, 2007.In prior years, we recorded a deferred tax liability (“DTL”) related to the amortization of indefinite-lived assets that are deducted for tax purposes, but not deducted for book purposes. Also in prior years, the Company generated deferred tax assets (“DTAs”), mainly federal and state net operating loss (“NOLs”) carryforwards. In the fourth quarter of 2007, except for DTAs in its historically profitable filing jurisdictions, and DTAs associated with definite-lived assets, the Company recorded a full valuation allowance for all other DTAs, including NOLs, as it was determined that more likely than not, the DTAs would not be realized. As such, the benefit from income taxes for the current quarter was offset partially by recording a full valuation allowance against the additional NOLs generated from the tax deductible amortization of indefinite-lived assets, as well as a full valuation recorded against DTAs created by the intangible asset impairment charges recorded in the current quarter. The current quarter tax benefit and offsetting valuation allowances resulted in an effective tax rate for the three months ended September 30, 2008 of 18.4%, and an estimated annual effective tax rate 12.5%. -MORE- PAGE 7 RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Income from discontinued operations, net of tax, was $639,000 for the quarter ended September 30, 2008, compared to a loss of $194,000 for the same period in 2007. Included in the income or loss from discontinued operations, net of tax, are the results of operations for our sold stations, which included our Los Angeles, Miami, Augusta, Louisville, Dayton, Minneapolis and Boston WILD-FM stations. The income or loss from discontinued operations, net of tax, includes a tax benefit of $716,000 for the threemonths ended September 30, 2008,compared to a tax provision of approximately $2.7 million for the same period in 2007. Other pertinent financial information includes capital expenditures of approximately $2.8 million and $1.4 million for the quarters ended September 30, 2008 and 2007, respectively.
